FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                       TENTH CIRCUIT                          July 31, 2012

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 LARRY DUANE CRISLER and JOYCE
 ELAINE BILLINGSLEY d/b/a
 CARRIAGE HOUSE,                                              No. 12-3020
                                                 (D.C. No. 6:11-CV-01201-RDR-KMH)
           Plaintiffs-Appellants,                              (D. Kan.)

 v.

 SEDGWICK COUNTY, KANSAS,
 MICHAEL BORCHARD, PATRICIA J.
 PARKER, and LINDA KIZZIRE,

           Defendants-Appellees.


                                    ORDER AND JUDGMENT*


Before MURPHY, EBEL and HARTZ, Circuit Judges.


       Pro se plaintiffs-appellants Larry Crisler and Joyce Billingsley (together,

“Plaintiffs”), husband and wife, appeal from the district court’s dismissal of their

complaint with prejudice pursuant to Fed. R. Civ. 12(e) (permitting striking of a pleading

or “any other appropriate order” in light of a party’s failure to provide a more definite

       *
       The parties agree that oral argument would not materially assist the
determination of this appeal. This Order and Judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel.
The court generally disfavors the citation of orders and judgments; nevertheless,
an order and judgment may be cited under the terms and conditions of 10th Cir.
R. 32.1(A).
statement of a pleading) and 41(b) (“If the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim

against it.”). Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM.

       Plaintiffs filed suit against Sedgwick County, Kansas, and multiple county

officials (collectively, “Defendants”) in July 2011. Plaintiffs’ complaint referenced real

estate laws, tax provisions, and federal constitutional rights, and sought more than $2

million from Defendants. Defendants filed a motion for a more definite statement

pursuant to Fed. R. Civ. P. 12(e), seeking clarification regarding Plaintiffs’ vague and

ambiguous complaint. The district court granted that unopposed motion, ordering

Plaintiffs to “address[] the eight topics listed in [D]efendants’ motion,” and advising

them that “[f]ailure to comply may result in . . . dismissal of the case.” R. at 26. In

response, Plaintiffs submitted, to invoke the district court’s words, “a document with 382

pages of attachments” that “fail[ed] to specifically address the matters in the

[D]efendants’ motion . . . .” R. at 434. Defendants moved for dismissal pursuant to Fed.

R. Civ. P. 12(e) and 41(b), and the district court granted that motion. Plaintiffs appealed.

       Reviewing for an abuse of discretion, see, e.g., Olsen v. Mapes, 333 F.3d 1199,

1204 (10th Cir. 2003), we determine that dismissal of Plaintiffs’ complaint was proper in

this case, for substantially the same reasons discussed in the district court’s order of

dismissal. Liberally construing Plaintiffs’ complaint, the complaint was so vague and

ambiguous such that Plaintiffs failure to provide a more definite statement warranted

dismissal under Rule 12(e). See R. at 434-36. Also, Plaintiffs’ relatively incoherent and
                                              2
voluminous response to the order to provide a more definite statement amounted to

effective non-compliance with the district court’s order, thus warranting dismissal under

Rule 41(b).1 See id. at 436-38.

       Plaintiffs’ appellate brief fails to identify error in the district court’s decision.

Instead, it makes unsupported accusations against Kansas officials concerning deception,

failure to include certain documents in the record, and other improprieties. The brief then

merely regurgitates or incorporates by reference parts of previous pleadings and the

docket in this case. The fatal defect in Plaintiffs’ case—failure adequately to respond to

the district court’s order by providing a clear, concise articulation of their claimed bases

for jurisdiction and relief—would not be cured by the court’s taking notice of an alleged

box of additional documents. Nor do Plaintiffs’ few nebulous references to negligence

and corruption lurking behind the scenes in the judicial system below compel the

conclusion that the district court abused its discretion in dismissing this case.



1
  Plaintiffs’ bald assertion that they never received a copy of Defendants’ Rule 12(e)
motion is unsubstantiated. Plaintiffs’ October 14, 2011, filing, “In Response to
Defendant’s [sic] Motion for a More Definite Statement,” see R. Vol. 1 at 31, suggests
that Plaintiffs did in fact have access to the Defendants’ Rule 12(e) motion; although in
that same October 14 filing, Plaintiffs asserted that “no motion has been received by the
plaintiff’s [sic] from defendant’s [sic] with their request for eight topics to be addressed
with a more definite statement,” id. It is conceivable (though wholly unsupported, aside
from Plaintiffs’ bald assertions) that the Plaintiffs did not receive the Defendants’ Rule
12(e) motion, and were simply responding, in their October 14 filing, to the district
court’s order granting Plaintiffs’ motion—an order that they did receive, and which
referenced Defendants’ motion and its eight topics. However, even if Plaintiffs had not
received Defendants’ Rule 12(e) motion, Plaintiffs still ultimately failed to provide a
coherent statement of their case, so dismissal would be warranted nonetheless.
                                                3
AFFIRMED.


            ENTERED FOR THE COURT



            David M. Ebel
            Circuit Judge




              4